PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/800,164
Filing Date: 25 Feb 2020
Appellant(s): Van Wiemeersch et al.



__________________
Mark L. Mollon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 29, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 14, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A. Rejection of Claims 1-8 and 11-17 Under 35 USC 103 as Being
Unpatentable Over Wright in View of Paek and Colgate

	Claim 1

In response to appellant's argument on pages 4-5 that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., a tactile feedback for providing a corresponding menu page that differ from what is displayed on the screen ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this spurious argument, the appellant argues that “Wright and Paek fail to disclose a tactile feedback for providing a corresponding menu page that differ from what is displayed on the screen” and “Colgate likewise fails to teach or suggest any such feedback of an invisible menu page.”  However, the claims fail to particularly point out and distinctly claim the features upon which appellant relies upon as a basis for appeal.  Tactile feedback for providing a corresponding menu page that differ from what is displayed on the screen is not claimed.

Also on pages 4-5, Appellant's argues against the references individually in a rejection made under 35 USC § 103.  Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Appellant argues that Wright and Paek fail to disclose a tactile feedback for providing a corresponding menu page that differ from what is displayed on the screen” and “Colgate likewise fails to teach or suggest any such feedback of an invisible menu page.”	

	On pages 4-6 of the Appellant’s Appeal Brief, appellants argue that Colgate does not disclose “tactile feedback for providing a corresponding menu page that differ from what is displayed on the screen”, since “the relied upon one-to-one mapping demonstrates that Colgate lacks any teaching or suggestion of the claimed invisible menu,” and the Appellants argue that “Colgate presents only one menu and that menu is fully visible.”  
	The Examiner disagrees since Colgate was not relied upon to disclose “tactile feedback for providing a corresponding menu page that differ from what is displayed on the screen.”  Colgate was not relied upon to disclose the claimed menu page since Paek was relied to disclose the menu page. Paek  was relied upon to disclose wherein the passenger mode comprises 1) providing a texture pattern for a menu page (Abstract; paragraph [0029]; paragraph [0045]; paragraph [0053]; paragraph [0063]; paragraph [0068]) comprising a plurality of block icons (e.g., haptic regions  as shown in At 1106, responsive to receiving the request at 1104, the touch-sensitive display is configured to  comprise a haptic region that corresponds to an input mechanism for the particular type of computing device corresponding to the requested application ...”), 2) comparing the contact point of the finger with respective locations of the block icons (e.g., Step 1110 as shown Fig. 11; paragraph[0045], “ … Additionally, the computing device 100 can provide auditory and/or visual feedback.  “; paragraph [0088], “At 1110, responsive to detecting the input gesture, haptic feedback is provided to the digit to haptically indicate that the digit is in contact with the touch-sensitive display screen in the haptic region.  Such haptic feedback may be electrostatic friction, vibration caused by some other suitable actuator, etc.   “; paragraph [0027]), 3) when the contact point coincides with one of the block icons then initiating an audio message identifying the coincident block icon (e.g., Step 1110 as shown Fig. 11; paragraph [0045], “… Additionally, the computing device 100 can provide auditory and/or visual feedback.  “; paragraph [0088], “At 1110, responsive to detecting the input gesture, haptic feedback is provided to the digit to haptically indicate that the digit is in contact with the touch-sensitive display screen in the haptic region.  Such haptic feedback may be electrostatic friction, vibration caused by some other suitable actuator, etc.   “; paragraph [0027]), 4) detecting whether a selection gesture is produced by the contacting finger (e.g., Step 1108 as shown in Fig. 11; paragraph [0087], “… At 1108, an input gesture performed by a digit on the touch-sensitive display screen is detected in the haptic region.  Thus, for instance, a digit can transition over a boundary of the haptic region, can tap on the display screen at the haptic region, etc.  “), and 5) if the selection gesture is detected then initiating an action corresponding to the coincident block icon (e.g., Step 1112 as shown in Fig. 11; paragraph [0088], “…At 1112, input data is provided to the application based upon the input gesture detected at 1108.  The application may then generate output data based upon the input gesture which, for instance, can be used to control at least one operation of a second computing device.  The methodology 1100 completes at 1114.  “ ). Paek was relied upon to disclose providing a texture pattern for a menu page and audio feedback but does disclose that the menu page is invisible. 
	However, Colgate does disclose separating the haptic display and graphical display from each other as shown in Fig. 1 of Colgate (See paragraph [0053]). Furthermore, Colgate teaches and suggest the claimed invisible menu since the haptic device can be transparent disposed on an interior or exterior surface of a motor vehicle where the presence of the haptic device is to be disguised to blend with a surrounding surface so as not to be readily seen by the casual observer (See paragraph [0070]).  For example, Fig. 13A illustrates a variable friction haptic display device VFHD menu page providing keypad buttons providing a one-to-one mapping to the functions displayed on the visual graphical display device GD such as shown in the prior art visual display VD (See Figs. 13A-13B and paragraph [0091-0092]).  In this example, Colgate discloses that a  “haptic device can provide control features such as entry code keypad buttons, on-off buttons or analog controls, that could be felt, but not readily seen by a casual observer.” (See paragraph [0092]). Colgate’s haptic display device VFHD differs from a visual display VD since it provides haptic cues via indirect haptic feedback instead of direct visual feedback “enabling a driver to keep his/her eyes on the road 
	Therefore, the combined teachings of Wright, Colgate, and Paek disclose “tactile feedback for providing a corresponding menu page that differ from what is displayed on the screen” and the “claimed invisible menu.”    	 
	On pages 6-7 of the Appeal Brief, Appellant argues that the examiner has not established a case of prima facie obviousness of claim 1 since the rejection fails to establish any teaching or suggestion of a haptic texture system on a touchscreen display in which a passenger mode combines a texture pattern for an invisible menu with a differing HMI display.
	The Examiner disagrees since Colgate discloses a haptic device that can replace manual controls including knobs, buttons, thumbwheels, and the like within or outside the motor vehicle (See paragraphs [0090], [0101], and [0102]).  Moreover, Colgate discloses that the “haptic device can be used as an interface to deliver and receive information from a visual display and can be integrated with a touch screen of a visual display so that it is placed directly over the visual display.” (See paragraph [0105]).  Colgate disclose that “the haptic device can take the form of a separate touchpad interface” (See paragraph [0105]). Colgate discloses that the haptic device can be made of glass so it can be clear or transparent or invisible.  Thus, Colgate does teach and suggest a haptic texture system on a touchscreen display in which a 
	On page 6, Appellant makes general remarks regarding Paek; however, the Appellant does not provide any specific reasons as to why either the findings of fact or the legal conclusion of obviousness is allegedly in error.  Thus, Appellant’s remarks are only generalizations not tied to the facts of the case.
	For the foregoing reasons, the rejection of claim 1 should be maintained.
	Claims 2-8 depend from claim 1, and their rejections should be maintained at least for the reason that they depend from a rejected claim.
	Claim 11 recites a method in which the essential limitations of claim 1 are included. Appellant’s argument for claim 11 is substantially identical to the argument of claim 1.  The rejection of claim 11 should be maintained for the same reasons as claim 1.
	Claims 12-17 depend from claim 11, and their rejections should be maintained at least for the reason that they depend from a rejected claim.
	Claims 9 and 10 depend from claim 1, and claims 18 and 19 depend from
claim 11. As such, their rejections should be maintained. Moreover, Lovitt was not relied upon to correct for the alleged deficiencies in Wright, Paek, and Colgate. Therefore, the rejections of claims 9, 10, 18, and 19 should be maintained.



Respectfully submitted,
/DARRIN HOPE/Examiner, Art Unit 2173                                                                                                                                                                                                        


Conferees:

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173         

                                                                                                                                                                                               /WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.